Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see response, filed 7/20/2022, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Aoi (JP 6010321B2) in view of Kitamura (JP 2016193486A), in addition to the cited prior art below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoi (JP 6010321B2) in view of Kitamura (JP 2016193486A). Reference herein is made to the attached English EspaceNet Translations of Aoi and Kitamura. 
Regarding claim 1, Aoi discloses a method for processing a ceramic structure ([0002-0003]: rod-like ceramic heater), the method comprising subjecting an outer peripheral surface (23) of the ceramic structure to centerless grinding (See Figure 3) in an in-feed mode(see [0032]: in feed centerless grinding) by bringing a rotationally driving grinding wheel (grinding wheel 20) into contact with the outer peripheral surface of the ceramic structure (10) rotationally supported by an adjusting wheel (adjusting wheel 30), a blade (blade 50), and a press roller (press roller 60).
	However, although Aoi discloses that the workpiece is a cylindrical ceramic heater element [0002], Aoi is silent regarding the structure having a honeycomb form. 
	However, from the same or similar field of endeavor of centerless grinding of heat exchanger elements (see page 1, paragraph 3), Kitamura teaches of a ceramic cylindrical workpiece having a honeycomb structure (see page 9, description of the workpiece 8 including a cylindrical member with a partitioned honeycomb structure; see also page 2, under sections labelled [2] and [3], disclosing the workpiece materials and shape, including ceramics). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the honeycomb structure of the cylindrical, ceramic heat exchanger of Kitamura into the cylindrical, ceramic, heater workpiece of Aoi during a machining operation. One would be motivated to do so to because the finished workpiece of Kitamura is constructed to perform similar heating operations as the workpiece of Aoi, i.e. accomplishing similar functions, while providing a viable alternative with the benefit of a honeycomb structure that Aoi is silent towards. Kitamura supplies a substitution suitable for workpiece of Aoi, including heat transfer between ceramic and metal elements; see page 1, paragraph 4 of Kitamura and [0002] of Aoi disclosing a glow plug. This modification would be recognized as substituting a known element, i.e. a specific type of internal structure of a similar workpiece, to improve a similar centerless grinding manufacturing operation in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 2, all of the limitations recited in claim 1 are rejected by Aoi  in view of Kitamura. Modified Aoi further teaches wherein the press roller (60) is provided at a position that suppresses movement of the rotating ceramic honeycomb structure in an elevating direction (the press roller (60) reduces jumping movements of the workpiece during grinding; see [0024] and Figures 1, 4, and 6).
Regarding claim 4, all of the limitations recited in claim 1 are rejected by Aoi  in view of Kitamura. However, modified Aoi does not explicitly teach wherein the adjusting wheel has a rotational speed of from 0.2 to 3 m/sec.
However, modified Aoi does contemplate the rotational speed of the adjusting wheel as it relates to the grinding wheel in at least [0021], [0025], with the purposeful outcome of generating frictional forces between elements contacting one another ([0025]), in order to obtain the best grip on the workpiece. Furthermore, modified Aoi also suggests that the rotational speed of the adjusting wheel is not particularly limited, i.e. can be adjusted, and that there is a correlation between the speed of the grinding wheel and speed of the adjusting wheel; see [0021]. 
Therefore, the speed of the claimed adjusting wheel, operating within a range is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the tolerance of the workpiece and frictional forces between contacting surfaces is contained within a range such there is a sufficient grip, but does not damage the workpiece. Therefore, since the general conditions of the claim were disclosed in the prior art combination as applied above, it is not considered inventive to discover the optimum workable range of rotational speeds by routine experimentation, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a rotational speed of the adjusting wheel from 0.2 to 3 m/sec.
Regarding claim 5, all of the limitations recited in claim 1 are rejected by Aoi  in view of Kitamura. However, modified Aoi does not explicitly teach wherein the grinding wheel has a rotational speed of from 10 to 32 m/sec.
However, modified Aoi does contemplate the rotational speed of the grinding wheel as it relates to the adjusting wheel in at least [0021], [0025], with the purposeful outcome of generating frictional forces between elements contacting one another ([0025]),  in addition to applying sufficient force to grind the workpiece; see [0020]. Furthermore, modified Aoi also suggests that the rotational speed of the grinding wheel is correlated to the operation of grinding in addition to the adjustable rotational speed of the adjusting wheel. 
Therefore, the speed of the claimed grinding wheel, operating within a range is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the tolerance of the workpiece and frictional forces between contacting surfaces is contained within a range such there is a sufficient grip, but does not damage the workpiece, and the grinding operation can be carried out. Therefore, since the general conditions of the claim were disclosed in the prior art combination as applied above, it is not considered inventive to discover the optimum workable range of rotational speeds by routine experimentation, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the grinding wheel has a rotational speed of from 10 to 32 m/sec.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoi (JP 6010321B2) in view of Kitamura (JP 2016193486A), as applied to claim 1 above, and in further view of Okazaki (US 9962770). Reference herein is made to the attached English EspaceNet Translations of Aoi and Kitamura. 
Examiner has also supplied Non-Patent Literature including the Brittanica definition of friction, referenced below. 
Regarding claim 3, all of the limitations recited in claim 1 are rejected by Aoi  in view of Kitamura. Modified Aoi does intimate that the external surface of the adjusting wheel (30) has a gripping force for contact with the workpiece in at least [0025]. However, modified Aoi does not explicitly teach that the adjusting wheel has a surface roughness Ra of from 10 to 30 μm.
From the same or similar field of endeavor of processing a ceramic honeycomb structure, Okazaki teaches two elements (211, 221), which are in contact with the workpiece (10), having a surface roughness Ra of from 10 to 30 μm (see Col. 10, lines 7-11 teaching between 10-500 μm, i.e. encompassing the claimed range; see also Col. 3, lines 22-23). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Okazaki into the invention of modified Aoi, specifically the surface roughness range into  the adjusting wheel of Aoi. One would be motivated to do so not only because selecting the appropriate surface roughness ensures that the workpiece is sufficiently held, but to also limit the friction between contacting surfaces to avoid breakage of the workpiece (see Col. 10, lines 10-21 of Okazaki). 
While a coefficient of friction is a unitless parameter, therein lies a correlation between the coefficient of friction and the claimed surface roughness Ra. The surface roughness of an element changes the coefficient of friction because the larger the surface roughness, i.e. the deviations of the textured surface, the larger the friction force components become. The is because the coefficient of friction is the ratio of the normal force and frictional force occurring between two surfaces in contact with one another; please see the attached Brittanica definition for evidence. Both modified Aoi and Okazaki experimentally evaluate the forces between the surfaces of the workpiece and surrounding members; see table 1, Col. 21, of Okazaki and [0005] and [0025] of Aoi. The claimed ranged of surface roughness is additionally recognized as a variable which achieves an expected result based on routine experimentation, i.e. a result effective variable. It is not considered invention to discover the optimum workable range of surface roughness of an adjusting or regulating wheel by routine experimentation, and it would have been obvious to one having ordinary skill in the art to provide a surface roughness Ra of from 10 to 30 μm. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hirayama (JP2005219135A). See pressing roller (4), pressing means (15), in combination with grinding wheel (1) and adjustment wheel (1) in Figure 1.
Goto (JP2005224874A). See pressing roller 5
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723